Case 3:18-cv-02042-GPC-RBB Document 37 Filed 07/30/19 PageID.287 Page 1 of 7




 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone: (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: Ahren.Tiller@blc-sd.com

 5 Attorneys for Plaintiffs

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10

11                                                           Case No.: 3:18-cv-02042-GPC-RBB
     CINDY DELISLE and ROBERT
12   DOUGHERTY, Individually and On                          PLAINTIFFS' RESPONSE IN
     Behalf of All Others Similarly Situated,                OPPOSITION TO MOTION TO
13                                                           STAY PROCEEDINGS FILED BY
                                                             DEFENDANT SPEEDY CASH
14                    Plaintiff,
15         vs.                                               Date:            October 4, 2019
                                                             Time:            1:30pm
16                                                           Ctrm:            2D
     SPEEDY CASH,
17

18                 Defendant,                                Honorable Gonzalo P. Curiel
19

20 TO THE CLERK OF THE COURT; DEFENDANT, SPEEDY CASH AND THEIR

21 COUNSELS OF RECORD:

22         PLEASE TAKE NOTICE that Plaintiff, CINDY DELISLE, by and through her
23 Attorneys of Record, herein files the following Response in Opposition to Defendant,

24 SPEEDY CASH’s Motion to Stay Proceedings, filed as ECF No. 30. The Plaintiffs’

25 Response in Opposition is based upon the Record in this Matter, Good Cause, and the

26 following Points and Authorities in Support of said Opposition:

27

28

                                                         -1-
                    Delisle v. Speedy Cash, et. al., - Opposition to Motion to Stay Proceedings
Case 3:18-cv-02042-GPC-RBB Document 37 Filed 07/30/19 PageID.288 Page 2 of 7




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2

 3                                                       I.
 4                                          INTRODUCTION
 5        Defendant Speedy Cash’s Motion seeks an order staying all proceedings in this
 6 action, pending the resolution of Speedy Cash’s appeal from this Court’s June 10,

 7 2019 order denying Speedy Cash’s motion to compel arbitration (ECF 30).

 8        However, on June 28, 2019, the Ninth Circuit Court of Appeals issued a
 9 lengthy and well-reasoned Opinion in Blair v. Rent-A-Center, Inc., No. 17-17221,

10 2019 U.S. App. LEXIS 19476 (9th Cir. June 28, 2019), which affirmed the very same

11 legal reasoning this Court followed in its Order Denying Defendant’s Motion to

12 Compel Arbitration. Therefore, since the Ninth Circuit has already decided in Blair

13 v. Rent-A-Center the very same issues in which Speedy Cash wishes to appeal in this

14 case, Plaintiffs oppose issuing a stay of these proceedings, as Defendant's pending

15 appeal is now moot.

16        Alternatively, should this Court choose to stay these proceedings, then
17 Plaintiffs respectfully request that these proceedings only be stayed until the earlier of

18 the passage of time to seek en banc review of Blair v. Rent-A-Center, a ruling en
19 banc by the Ninth Circuit Court of Appeals regarding the issues decided in Blair, the

20 deadline to file a Petition for Writ of Certiorari with the U.S. Supreme Court, a denial

21 of a Writ of Certiorari, and/or a ruling by the United States Supreme Court.

22

23                                                      II.
24                           RELEVANT APPELLATE HISTORY
25        On February 12, 2019, the same Ninth Circuit Court of Appeals panel heard
26 oral argument on the same calendar for all three (3) consolidated pending appeals,

27 which shared the same issues as this case. The three consolidated appeals were: (1)

28 Paula Blair v. Rent-A-Center, Inc, 2019 U.S. App. LEXIS 19476 (9th Cir. June 28,

                                                          -2-
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Stay Proceedings
Case 3:18-cv-02042-GPC-RBB Document 37 Filed 07/30/19 PageID.289 Page 3 of 7




 1 2019); (2) McArdle v. AT&T Mobility, LLC, 474 F. App'x 515 (9th Cir. 2012); and (3)

 2 Tillage v. Comcast Corp., No. 18-15288, 2019 U.S. App. LEXIS 19496 (9th Cir. June

 3 28, 2019)).

 4        All three of the aforementioned consolidated appeals, like here, involved
 5 district court cases, whereby said district courts denied motions to compel arbitration

 6 based upon the parties’ arbitration agreements prohibiting plaintiffs from seeking

 7 public injunctive relief in any forum. All three (3) district courts, just like here,

 8 followed the reasoning laid out in McGill v. Citibank, N.A., 2 Cal. 5th 945 (Cal.

 9 2017), and Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 432 (9th Cir. 2015)

10 to find said arbitration agreements invalid.

11        On June 29, 2019, the same Ninth Circuit panel issued rulings on all three
12 aforementioned appeals. The Ninth Circuit issued a lengthy well-reasoned opinion in

13 Paula Blair v. Rent-A-Center, Inc. first, and then adopted their reasoning as binding

14 authority in their rulings on McArdle and Tillage. Id.

15        In Blair v. Rent-A-Center, Inc., the Ninth Circuit specifically held that, “…the
16 McGill rule is a generally applicable contract defense derived from long-established

17 California public policy. It is a ‘ground[] . . . for the revocation of any contract’ and

18 falls within the FAA's saving clause at the first step of the preemption analysis. 9
19 U.S.C. § 2.” Blair, Supra, at *17-18.

20        Further, the Ninth Circuit in Blair vs. Rent-A-Center specifically held that
21 “…the FAA does not preempt the McGill rule.” Id. at *25. Also, the Ninth Circuit in

22 Blair rejected the exact same arguments regarding public injunctive relief vs. private

23 relief that Speedy Cash made here in their Motion to Compel arbitration, by stating as

24 follows: “Rent-A-Center alternatively argues that the McGill rule does not apply

25 because Blair's requested relief does not amount to a public injunction. Not so. Blair

26 seeks to enjoin future violations of California's consumer protection statutes, relief

27 oriented to and for the benefit of the general public. Id. at *25 n.3.

28

                                                          -3-
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Stay Proceedings
Case 3:18-cv-02042-GPC-RBB Document 37 Filed 07/30/19 PageID.290 Page 4 of 7




 1        On July 8, 2019, Rent-A-Center West, Inc. filed a Motion to extend time to file
 2 a petition for rehearing until August 9, 2019 (See 9th Cir. No. 17-17221, Dkt. No. 42).

 3        On July 11, 2019, the Ninth Circuit Clerk entered an Order granting Rent-A-
 4 Center’s request, thereby extending the time to file a petition for rehearing to August

 5 9, 2019 (Id., Dkt. No. 43). As of the date of this Response in Opposition, no Petition

 6 for rehearing has been filed.

 7                                                    III.
 8                                             ARGUMENT
 9 A.     DEFENDANT’S MOTION TO STAY SHOULD BE DENIED
10        The inherent power of district courts to grant stays calls “for exercise of sound
11 discretion,” where the court must properly limit the scope of the stay. Leyva v.

12 Certified Grocers of Cal., Ltd, 595 F.2d 857, 863 (9th Cir. 1979); Medina v.

13 Nationstar Mortg. LLC, 2017 U.S. Dist. LEXIS 35835, at *2 (N.D. Ga. 2017). There

14 is a presumption that the stay be denied. See Lockyer v Mirant Corp., 398 F.3d 1098,

15 1110 (9th Cir. 2005). “The proponent of a stay bears the burden of establishing its

16 need.” Nken v. Holder, 556 U.S. 418, 433-34 (2009).

17        The court must weigh several factors, including “[1] the possible damages
18 which may result from the granting of a stay, [2] the hardship or inequity which a
19 party may suffer in being required to go forward, and [3] the orderly course of justice

20 measured in terms of the simplifying or complicating of issues, proof, and questions

21 of law which could be expected to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d

22 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at 254-55). Here, Speedy Cash has

23 not met this burden in seeking a stay of these proceedings.

24

25        1.     The Hardships to Plaintiff Would Be Great and Thus Warrants a
26               Denial of Defendant’s Motion to Stay
27        In determining whether to stay the action, the Court must balance the “possible
28 damage [to Plaintiffs] which may result from the granting of a stay,” with “the

                                                         -4-
                    Delisle v. Speedy Cash, et. al., - Opposition to Motion to Stay Proceedings
Case 3:18-cv-02042-GPC-RBB Document 37 Filed 07/30/19 PageID.291 Page 5 of 7




 1 hardship or inequity which [Defendants] may suffer in being required to go forward.”

 2 CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). If there is “even a fair

 3 possibility that the stay for which [Defendants] prays will work damage to someone

 4 else,” then Defendants must show a “clear case of hardship or inequity in being

 5 required to go forward.” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936).

 6        Here, Plaintiffs and the general public (including the putative class) would be
 7 harmed from an unchecked allowance of Defendant’s predatory lending practices.

 8 Due to the existence of a harm on the general public and the putative class, Defendant

 9 must show that it will experience a “clear case of hardship or inequity in being

10 required to go forward,” which Speedy Cash has not done.

11

12        2.     The Ninth Circuit Has Already Ruled on Every Issue That Could be
13               the Subject of Defendant’s Appeal, thus their Appeal and
14               Subsequent Stay Request are Moot:
15        An appeal raises serious legal questions if it “contains an issue of first
16 impression within the Ninth Circuit or involves a split in legal authority.” Wilson v.

17 Huuuge, Inc., 2019 U.S. Dist. LEXIS 33193, at *6 (W.D. Wash. Mar. 1, 2019); see

18 also Amaro v. Gerawan Farming, Inc., 2016 U.S. Dist. LEXIS 157409, at *6 (E.D.
19 Cal. Nov. 14, 2016) (finding that a serious legal question exists where the Ninth

20 Circuit had not addressed a statutory provision at issue in the case, even though the

21 district court disagreed with the movant’s interpretation of the statute).

22        A split of legal authority exists where courts have reached different
23 conclusions on the issue. Here, as discussed above, the Ninth Circuit Court of

24 Appeals in Blair v. Rent-A-Center has in essence already affirmed this Court’s ruling

25 denying Speedy Cash’s Motion to Compel arbitration. Not only did the Ninth Circuit

26 reject all of Speedy Cash’s arguments in support of their Motion to Compel in Blair,

27 yet reiterated their affirmation of the McGill rule in McArdle and Tillage.

28

                                                          -5-
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Stay Proceedings
Case 3:18-cv-02042-GPC-RBB Document 37 Filed 07/30/19 PageID.292 Page 6 of 7




 1          In this situation, the ruling of this Court and the Ninth Circuit’s ruling in Blair
 2 are almost identical. Therefore, contrary to Speedy Cash’s arguments in their Motion

 3 to Stay these Proceedings, Defendant has not “…made a strong showing that it is

 4 likely to succeed on the merits of its appeal.” (ECF 30-1, 4:27-28). The Ninth Circuit

 5 is bound by its ruling in Blair, which addressed and denied every single one of

 6 Speedy Cash’s arguments in support of their Motion to Compel arbitration.

 7          Thus, Blair is binding upon this Court and Defendant’s pending appeal,
 8 therefore said appeal is moot and their request for a stay should be denied.

 9

10 B.       ALTERNATIVELY, THIS COURT SHOULD ONLY STAY THESE
11          PROCEEDINGS PENDING A REQUEST FOR REHEARING OF
12          BLAIR AND/OR A WRIT OF CERTIORARI
13          The only conceivable means by which Speedy Cash can prevail on their appeal
14 is if the Ninth Circuit sits en banc and overturns the decision in Blair, or the U.S.

15 Supreme Court grants a writ of certiorari and then overturns the Ninth Circuit.

16          As discussed above, the appellants in Blair v. Rent-A-Center have requested
17 and been granted an extension until August 9, 2019 to file a request for rehearing to

18 be heard en banc. (Id. at Dkt. No. 42-43). Should the appellants in Blair, McCardle,
19 and/or Tillage be granted a rehearing en banc or file a writ of certiorari, then this

20 Court should only stay these proceedings until those courts have ruled on said

21 requests.

22          Therefore, should this Court grant a stay of these proceedings, said stay should
23 only apply while Blair might still be overturned en banc or by the U.S. Supreme

24 Court.

25                                                       IV.
26                                             CONCLUSION
27          In sum, the Ninth Circuit Court of Appeals has thoroughly rejected all of
28 Speedy Cash’s arguments on appeal in their lengthy and well-reasoned decision

                                                           -6-
                      Delisle v. Speedy Cash, et. al., - Opposition to Motion to Stay Proceedings
Case 3:18-cv-02042-GPC-RBB Document 37 Filed 07/30/19 PageID.293 Page 7 of 7




 1 issued in the case of Blair vs. Rent-A-Center, Inc.. Therefore, for the foregoing

 2 reasons, Defendant’s appeal is moot and there is no reason to stay these proceedings,

 3 since Blair is a binding ruling on not only this Court, but on any subsequent Ninth

 4 Circuit panel that would hear said issues on appeal.

 5        Alternatively, should this Court choose to stay these proceedings, then
 6 Plaintiffs respectfully request that said stay only be in effect until the appellants in

 7 Blair, McCardle, and Tillage have exhausted their means of overturning the Ninth

 8 Circuit’s binding decision in Blair.

 9

10 Dated: July 30th, 2019                                    Respectfully submitted,
11
                                                             BLC LAW CENTER, APC
12

13
                                                    By: /s/ Ahren Tiller_____________
14                                                        Ahren A. Tiller, Esq.
                                                          Attorneys for Plaintiffs
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                          -7-
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Stay Proceedings
